Citation Nr: 0207818	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  01-09 890	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Eligibility for benefits under the laws administered by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


INTRODUCTION

The appellant served in the United States Army from September 
1969 to August 1972.  He was discharged under conditions 
other than honorable.

This appeal arose from a March 2000 Administrative Decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana which determined that the appellant's 
discharge from the United States Army under other than 
honorable conditions constituted a bar to VA benefits.


FINDINGS OF FACT

1.	The appellant in this case was separated from service 
under conditions other than honorable.

2.	On May 29, 2002, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that he 
wished to withdrawal this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (2001).  Withdrawal may be 
made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c) 
(2001).  

In a letter dated May 14, 2002, the appellant's attorney 
submitted a document entitled "Withdrawal of Claim" which was 
signed by the appellant.  The appellant specifically withdrew 
all of his claims.  This document meets the requirements of   
38 C.F.R. § 20.204.

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



